         Case 3:20-cv-02731-VC Document 132 Filed 05/09/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 ANGEL DE JESUS ZEPEDA RIVAS, et al.,            Case No. 20-cv-02731-VC
               Plaintiffs,
                                                 BAIL ORDER NO. 5
        v.
                                                 Re: Dkt. Nos. 113, 127, 130
 DAVID JENNINGS, et al.,
               Defendants.



       Gustavo Raudales Banegas’s request for bail is deferred. According to the government,

Belkin Peralta Madrid and Sonia Commandant have been released, so their requests are moot.

       IT IS SO ORDERED.


Dated: May 9, 2020
                                           ______________________________________
                                           VINCE CHHABRIA
                                           United States District Judge
